                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MARQUETH WILSON, #00706683,                        §
             Plaintiffs,                           §
                                                   §
v.                                                 §   Civil Case 3:18-CV-03130-B-BK
                                                   §
BEHR PAINT, ET AL.,                                §
                Defendants.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that this action is DISMISSED WITH PREJUDICE for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). This dismissal will count as a “strike” or

“prior occasion” within the meaning of 28 U.S.C. § 1915(g).

        The Court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this finding, the Court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the Court finds that any appeal of this action would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event

of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See
Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).1

       SO ORDERED this 23rd day of July, 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




       1
        Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the district court certifies an appeal as not taken in good
faith.
